uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar lg krkekrreeerkeeekerererereeerrerekrrereerre kerereeeekrerreerrere rekrereeererererererere hekekeererrerereeer f f tf _ e ‘7 attention hkkhkia aiha eere legend authority a er rka riker erik ee riker ekire riaa rire city b plan x err kerr r kerr tare eeieere erk kkh kr erhrr ear ir iri ir err er iiisink ek rbk state m eee ladies and gentlemen this letter is in response to a request for a letter_ruling dated date as supplemented on date and date which was submitted by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code’ your authorized representative has submitted the following facts and representations rrekeekrekrereererereereererererreerereke authority a is a governmental subdivision of state m which was created by statutes of state m and acknowledged as carrying out an essential government function when it exercises its power authority a was established through the appointment of commissioners by resolution of the city counsel of city b on date pursuant to the laws of state m the mayor of city b has since appointed commissioners of authority a and the city b council ratifies their appointments state m statutes permit a port authority to adopt bylaws pursuant to that authority authority a adopted bylaws and rules of procedure which govern the manner is which actions the board_of commissioners of authority a takes authority a is the sponsor of plan x a money_purchase_pension_plan that was effective date plan x was determined to be qualified under sec_401 of the code by an internal_revenue_service determination_letter dated date it is further represented that plan x is a governmental_plan within the meaning of sec_414 of the code under sec_3_1 of plan x an employee shall become a participant as of the first day of august november february or may coinciding with or next following the date on which the employee completes a consecutive six month period of employment with the employer measured from the date of employment state m law provides that for purposes of any public pension_plan each employer shall pick up the employee contributions pursuant to the law or the pension_plan the state statute requires a governmental_unit to obtain an irs private_letter_ruling that the picked up contributions are not includable in an employee's adjusted_gross_income until distributed or made available in order for the employer to discontinue withholding federal income on the picked-up contributions pursuant to sec_414 of the code authority a by action of its board_of commissioners on date approved a resolution to amend plan x to provide for mandatory employee contributions at a rate of five percent to be picked up by authority a for purposes of federal_income_tax effective date amendment no was executed by and adopted on date by an officer of authority a amendment no sec_4 d requires the employer to pick up the mandatory employee contributions pursuant to the provisions of code sec_414 effective for all payroll periods beginning after date as amended section dollar_figure of plan x provides that mandatory employee contributions shall be required as a krkkereerereeriekrererreerer eere ee condition_of_employment once an employee becomes a participant in plan x as a result each participant is required to make a contribution each payroll_period equal to five percent of such participant's_compensation for each payroll_period a copy of the salary reduction agreement requires an employee to make a five percent employee contribution and also provides for an election for the employees to make an additional voluntary after-tax contribution under plan x based on these facts the following rulings are requested authority a as a governmental_unit may sponsor a governmental_plan pursuant to the provisions of sec_414 of the code and pick up mandatory employee contributions to plan x under the provisions of sec_414 with the result that such contributions are excludable from the gross_income of the employees participating in plan x contributions that authority a picks up pursuant to sec_414 of the code are not subject_to federal withholding taxes under sec_3401 sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof and are picked-up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked-up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 erekrierekererereeerirererereerierere ik 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings establish that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate authority a is a governmental subdivision created by statutes of state m and as such authority a is eligible to establish a governmental_plan described in sec_414 of the code the resolution of authority a passed on date is consistent with the requirements of state m law which requires employers to pick up employee contributions to public pension plans as such the resolution satisfies the criteria set forth in revenue_ruling additionally the criteria in revenue rulings and are satisfied because the amendment authorized by the resolution - specifies that authority a will assume and pay mandatory employee contributions to plan x and that the participants do not have the option to receive such contributions directly instead of having such contributions paid_by authority a to plan x thus the pick up amounts are treated as employer contributions under sec_414 of the code with respect to the first ruling_request authority a as a governmental_unit may sponsor a governmental_plan pursuant to the provisions of sec_414 of the code and pick up mandatory employee contributions to plan x under the provisions of sec_414 with the result that such contributions are excludable from the gross_income of the employees participating in plan x effective for pay periods beginning after date with respect to the second ruling_request because we have determined that the pick up contributions are to be treated as employer contributions under sec_414 of the code such contributions are excepted from wages as defined in sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from the affected employees’ salaries with respect to such picked-up amounts feo iiit toit tri iai these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time the pick up contributions commenced on and after date oe no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contribution_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code these rulings are directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to the first authorized representative in accordance with the current power_of_attorney form on file in this office if you have any questions please contact _ at sincerely yours alan c pipkin manager employee_plans technical group tax exempt government entities division enclosures _ deleted copy of this letter notice of intention to disclose notice
